Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 06/14/2022.  Presently claims 1-16 are pending. 
Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s argument.
Applicant's arguments filed 06/14/2022 with respect Claim Rejections - 35 USC § 103 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
With respect to the prior art of the prior art Robbins (US20180369716A1) Applicant argued that the prior art Robbins does not disclose the new limitation of the amended claims 1 and 16. Applicant relied on paragraphs 0020 ad 0037-0038 of the prior art Robbins, then the Applicant recited “Because Robbins is such a sealed system of pressurized fluid in conduits and the seals pressurized vessel, the "ingress ports" (not jets) cannot generate a stream of compressed gas, from jets through air held within an interior cavity, to generate ice crystals in that air from the stream of gas. This is because the specification of Robbins teaches against jets ejecting gas in the system of Robbins since there is by design, no air in the pressurized vessel of Robbins”.; and Robbins not only lacks at least these four different elements claimed by Applicant, Robbins teaches against such because Robbins is a sealed system which by design, to maintain the solvent under pressure and in liquid form, has no air or non-fluid within, since Robbins by design as taught, must operate sealed and only with pressurized fluid running through it.

In response to this argument, the Applicant’s specification page 5 lines 5-17 discloses “The controller is programmed with software instructions to measure a temperature in the interior cavity of the hopper with the thermocouple or a similar temperature sensor. With the lid closed and substantially sealing the interior cavity, the controller will open valves from a pressurized gas supply to communicate gas in a substantially liquid state, into the interior cavity of the hopper to lower the temperature in the hopper until a desired temperature is reached, into the interior cavity of the hopper to lower the temperature in the hopper until a desired temperature is reached”;
Also, the Applicant’s specification page 5 line 18-page 6 line 12 discloses: “Thereafter, gas will continuously communicate from the plurality of jets, and to the exterior of the sidewall of the rotating drum. The combination of extremely cold temperatures caused by the jet ejection of gas, and the impact of ice crystals formed by the interaction of the gas from the jets with air within the interior cavity, has a dual cleaning effect to the contents of the drum. First, the extremely cold temperatures, currently −10 F and +10 F within the interior cavity, causes leaves, branches, and plant matter which are attached to the bud or flower to freeze and become brittle. Concurrently, ice crystals formed as the gas is emitted from the jets, strikes and contacts against portions of the buds or flowers through the openings in the sidewall of the drum
So, the plurality of jets is injected “gas in a liquid state” in order to form ice crystals so as to clean the drum.
Further, the prior art of Robbins clearly and explicitly discloses in paragraph 0023: 
“The extraction vessel 102 may initially be filled with a gas, such as air, and the gas can be purged by introducing the desired solvent. The solvent may be introduced in liquid form, or possibly in a gaseous form where the solvent undergoes a phase change within the extraction vessel 102 from gas to liquid”. According to some examples, liquid carbon dioxide (“CO2”) is used as the solvent”.
The CO2 is a gas, and in order to obtain the gas CO2 in liquid state, the gas CO2 must be pressurized at low temperature to transfer it to the liquid state (see the picture below of “liquid CO2 temperature”;


    PNG
    media_image1.png
    1037
    838
    media_image1.png
    Greyscale
 

















So, the prior art of Robbins discloses introduce liquid CO2 “pressurized gas” to contact the air within the vessel (102); for the purpose of cleaning (paragraphs 0017, 0022-0023, 0036, 0048);
And introducing the low liquid CO2 “pressurized gas” at temperature (-109 oF) is resulted to form “ice crystals”;
Therefore, the prior art of Robbins discloses said gas stream exhausted into said interior cavity of said hopper during said rotation of said drum, being at a temperature forming ice crystals upon contact with the air within said interior cavity.
Accordingly, this argument is not persuasive.

With respect to the rejection over Robbins in view of Richard, Applicant argued that “for the additional missing element of a drum door, in the suggested combination, the Examiner combines the art of Richardson, which teaches a rotatable barrel apparatus taught for use in metal processing, to provide tumbling, shot blasting, plating or other similar operations. The combination suggested by the Examiner thus includes pressurized sealed system of Robbins for extracting components from material in a sealed chamber using the pressurized fluid, in combination with a rotating barrel which is taught for enhanced metal processing by tumbling, shot blasting, plating, or similar functions. In the suggested combination of Robinson in combination with Richardson, as shown above in the section regarding the traversed 102 objection, multiple limitations of Applicant’s claimed device are not Richardson presented and are taught against in the art of Robinson in the combination of with. for a first reason, the 103 objection per the combination of Robbins as modified by Richardson, is respectfully traversed due to multiple missing elements in the combination. The suggestion by the Examiner to inject gas into the closed pressurized fluid system of Robbins in the combination with Richardson would render Robbins unsatisfactory for its purpose of using a pressurized liquid solvent pumped through a closed pressurized system, because at a minimum as is well known, gas bubbles in a pressurized fluid system will cause vapor lock at least once the bubbles reach the pump circulating the fluid solvent.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior art of Robbins is the primary art and the prior art of Robbins disclose all the limitations of the independent claim 1 “see the response to the argument above “with respect to the prior art of the prior art Robbins”;
The prior art of Robbins discloses the drum door (fig.6: (602(A));
The prior art of Robbins does not disclose the drum door positioned in said sidewall;
the Examiner use the secondary art of Richardson only to teach the drum door (figs.1-10: (20)) positioned in said sidewall;
then, change the position of the drum door of the prior art of Robbins to be positioned in said sidewall;
and this is clearly explained in the previous Final Rejection page 9; 
changing the position of the door does would not render Robbins unsatisfactory for its purpose of using a pressurized liquid solvent pumped through a closed pressurized system (see the response to the argument above with respect the prior art of Robbins);
no other modification was suggested to the main prior art of Robbins in the Final Rejection; and 
no other modification is suggested to the main prior art of Robbins in this Non-Final Rejection (see Claim Rejections - 35 USC § 103 over Robbins in view of Richard below);
Accordingly, this argument is not persuasive.
The response to the argument above also applied to claims 3-7.

With respect to claims 7-8, Applicant argued that “While there appears to be no limit to the number of prior art citations that may be purported to assemble Applicant's claimed device, it is arguable at a point the Examiner may be straying into a hindsight analysis, especially in light of the fact that some of the Examiner's suggested operation of the combination of Robbins and Richardson changes the stated operation and function of Robbins, and that there is no suggestion or reasonable expectation of success with the combination of Robbins with Richardson, in this expanded combination with Brook as a third inclusion and Oguchi as a fourth inclusion in this four part combination. Further, because claims 7-8 depend from allowable claims as notesd above, they too are allowable.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, the Examiner's suggested operation of the combination of Robbins and Richardson does not change the stated operation and function of Robbins (see the response to the argument of above of “with respect to the rejection over Robbins in view of Richard”.
Accordingly, this argument is not persuasive.

With respect to the rejection over Richard (US3283944A) in view of Bray (US20190153484A1); the Applicant argued “nowhere in Bray in the combination with Richard does it teach or suggest the positioning of jets to direct C02 in a stream of gas into air in the unsealed interior cavity to thereby form ice crystals, which contact (strike) the plant buds to cause impacts to remove leaves and such from the buds. There is no air in the sealed system of Bray, and there is no formation of ice crystals, and there are no physical impacts of formed ice crystals against plant buds, where the impacts remove plant matter. As with the citation of Robbins with Robinson, the combination here of Bray with Robinson operates with a liquid solvent under pressure and heat and will not operate with any air in the vessel. It does not generate ice crystals and impacts thereby to remove leaves from buds as claimed by Applicant. The addition or Robbins, which is arguably non analogous art for tumbling and processing metal products, does not cure this lack of elements, nor the totally different operation of Bray in the combination with Robinson.
In response to this argument, the Applicant’s specification page 5 lines 5-17 discloses “The controller is programmed with software instructions to measure a temperature in the interior cavity of the hopper with the thermocouple or a similar temperature sensor. With the lid closed and substantially sealing the interior cavity, the controller will open valves from a pressurized gas supply to communicate gas in a substantially liquid state, into the interior cavity of the hopper to lower the temperature in the hopper until a desired temperature is reached, into the interior cavity of the hopper to lower the temperature in the hopper until a desired temperature is reached”;
Also, the Applicant’s specification page 5 line 18-page 6 line 12 discloses: “Thereafter, gas will continuously communicate from the plurality of jets, and to the exterior of the sidewall of the rotating drum. The combination of extremely cold temperatures caused by the jet ejection of gas, and the impact of ice crystals formed by the interaction of the gas from the jets with air within the interior cavity, has a dual cleaning effect to the contents of the drum. First, the extremely cold temperatures, currently −10 F and +10 F within the interior cavity, causes leaves, branches, and plant matter which are attached to the bud or flower to freeze and become brittle. Concurrently, ice crystals formed as the gas is emitted from the jets, strikes and contacts against portions of the buds or flowers through the openings in the sidewall of the drum
So, the plurality of jets is injected “gas in a liquid state” in order to form ice crystals so as to clean the drum.



So, the plurality of jets is injected “gas in a liquid state” in order to form ice crystals so as to clean the drum.
Further, the prior art of Bray clearly and explicitly discloses in paragraph 0034: 
“The gas within the extraction vessel 102, primarily air, is purged by introducing the desired solvent in a gaseous form. According to some examples, carbon dioxide (“CO2”) is used as the solvent and gaseous CO2 may be used to purge the extraction vessel 102. The air may be purged, such as by venting gaseous CO2 into the extraction vessel 102 and opening a bleed valve, 112 and venting the air and some of the gaseous CO2. Using CO2 as an example solvent, liquid CO2 may be stored in the storage tank 104, and introduced into the extraction vessel 102 in its liquid form.
The CO2 is a gas, and in order to obtain the gas CO2 in liquid state, the gas CO2 must be pressurized at low temperature to transfer it to the liquid state (see the picture above of “liquid CO2 temperature””;

So, the prior art of Bray discloses introduce liquid CO2 “pressurized gas” to contact the air within the vessel (102); for the purpose of cleaning (paragraphs 0003 and 0034);
And introducing the low liquid CO2 “pressurized gas” at temperature (-109 oF) is resulted to form “ice crystals”;
Therefore, the prior art of Bray discloses said gas stream exhausted into said interior cavity of said hopper during said rotation of said drum, being at a temperature forming ice crystals upon contact with the air within said interior cavity.
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 is rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by Robbins (US20180369716A1).
Regarding claim 16, Robbins disclose a method for removing leaves and plant matter from plant flowers and buds (paragraphs 0017, 0022, 0031, 0035, 0044, and 0048), comprising the steps of: 
positioning flowers or buds of a plant within an internal cavity of a drum (fig.6: (300)) which is rotationally positioned within an interior cavity of a hopper; closing a lid on said hopper (paragraphs 0021 and 0032-0033; and figs.1-2: the vessel (102), inherent having an inlet for receiving the material to be processed;  the cavity of the vessel (102) having a basket (fig.6: (300)), and the vessel inherent having a lid in order to place the basket (300) inside the vessel to process the material); 
activating a motor (fig.2: (200)) to rotate said drum (paragraph 0046); 
communicating compressed gas to a plurality of jets (figs.1-2: (104)) positioned within said hopper (paragraph 0023); 
directing a stream of said compressed gas from said jets through air within said interior cavity to generate ice crystals therefrom (paragraph 0023: introduce liquid CO2 “pressurized gas” to contact the air within the vessel (102). CO2 in liquid status, under the high-pressure gas CO2 is transferred to a liquid has a temperature below 0°C, see the picture above of “liquid CO2 temperature”. introducing the high-pressure gas CO2 is resulted to form “ice crystals”); and 

    PNG
    media_image1.png
    1037
    838
    media_image1.png
    Greyscale
projecting said stream of compressed gas and said ice crystals to contact said flowers or buds of said plant positioned within said internal cavity (paragraph 0002).

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A).
Regarding claim 1, Robbins disclose an apparatus for removing leaves and plant matter from plant flowers and buds (paragraphs 0017, 0022, 0031, 0035, 0044, and 0048), comprising:

a hopper (figs.1-2: the vessel (102), inherent having an inlet for receiving the material to be processed) , having an interior cavity, said interior cavity accessible from a hopper opening (paragraph 0021 and figs.1-2: the cavity of the vessel (102)) (paragraph 0020); 
a lid, said lid having a closed position covering said hopper opening and having an open position (paragraphs 0021 and 0032-0033; and figs.1-2: the cavity of the vessel (102) having a basket (fig.6: (300)), and the vessel inherent having a lid in order to place the basket (300) inside the vessel to process the material); 
a drum (fig.6: (300)), said drum rotationally engaged within said interior cavity of said hopper; a motor (paragraph 0046 and fig.2: (200)) for imparting a rotation to said drum (paragraphs 0021 and 0032-0033); 
a plurality of jets (figs.1-2: (104)) positioned in said interior cavity of said hopper (figs.1-2: the cavity of the vessel (102)); said plurality of jets exhausting a gas stream from a pressurized gas supply connected thereto, into said interior cavity of said hopper (paragraph 0023); 
said drum (fig.6: (300)) having a sidewall surrounding an internal cavity thereof, said sidewall extending between a first endwall and a second endwall, said sidewall having openings therein (paragraph 0033); 
a drum door (fig.6: (602(A)), said drum door having an open position providing access to a drum opening and having a closed position sealing said drum opening (paragraph 0033); 
said internal cavity of said drum configured for positioning of a volume of plant buds to be cleaned of leaves and stems and plant matter engaged therewith (paragraph 0033); 
said gas stream exhausted into said interior cavity of said hopper during said rotation of said drum, being at a temperature forming ice crystals upon contact with the air within said interior cavity which communicate through said openings of said sidewall surrounding said internal cavity and into contacts with said plant buds (paragraph 0023: introduce liquid CO2 “pressurized gas” to contact the air within the vessel (102). CO2 in liquid status, under the high-pressure gas CO2 is transferred to a liquid has a temperature below 0°C, see the picture above of “liquid CO2 temperature”. introducing the high-pressure gas CO2 is resulted to form “ice crystals”); and 
said contacts causing a removal of said leaves and stems from said plant buds, whereby said leaves and stems so removed communicate through said openings in said sidewall to a collection area therefor in a lower end of said interior cavity of said hopper (paragraph 0002).
Robbins does not disclose the drum door positioned in said sidewall;

Richard teaches an apparatus for removing leaves and plant matter from plant flowers and buds (col.1 lines 1-7: the apparatus of Richard is a tumbling apparatus, so it is capable for processing the plant), comprising: 
a hopper (figs1-10: (10)), having an interior cavity (figs.1-10: the cavity that contained the element (13)), said interior cavity accessible from a hopper opening (fig.5: the opening of the door (29)) (col.1 last 8 lines-col.2 line 25); 
a lid (figs.4-10: (29)), said lid having a closed position (fig.5) covering said hopper opening and having an open position (fig.4); 
a drum (figs.1-10: (13)), said drum rotationally engaged within said interior cavity of said hopper; a motor (fig.1: (14)) for imparting a rotation to said drum; 
said drum (figs.1-10: (13)) having a sidewall surrounding an internal cavity (figs.1-10: the cavity of the barrel (13)) thereof, said sidewall extending between a first endwall and a second endwall, said sidewall having openings therein; 
a drum door (figs.1-10: (20)) positioned in said sidewall, said drum door having an open position providing (figs.9-10)) access to a drum opening (figs.9-10: the opening of the door (20)) and having a closed position (figs.5-7)) sealing said drum opening; 

said internal cavity of said drum configured for positioning of a volume of plant buds to be cleaned of leaves and stems and plant matter engaged therewith (col.1 lines 1-7: the apparatus of Richard is a tumbling apparatus, so it is capable for processing the plant); 
said contacts causing a removal of said leaves and stems from said plant buds, whereby said leaves and stems so removed communicate through said openings in said sidewall to a collection area therefor in a lower end of said interior cavity of said hopper (figs.4-10).  

The prior art of Robbins is related to a tumbling apparatus for processing a food material and cleaning…etc (paragraph 0017);
The prior art of Richard is related to a tumbling apparatus for processing a food material and cleaning...etc (col.1 lines 1-7);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the drum door of the apparatus of Robbins to be positioned in sidewall as taught by Richard, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
 
Regarding claim 2, Robbins does not teach said openings in said sidewall of said drum having a diameter sized substantially between 1/4 inch to 1 of an inch.  
However, Robbins disclose the opening size can be vary in order to allow for varying applications using different materials in the same apparatus (paragraph 00321 and figs.6).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Robbins to modify said openings in said sidewall of said drum to have a diameter sized substantially between 1/4 inch to 1 of an inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) as applied to claim 1 above, and further in view of Brook (US20110168814A1).

Regarding claims 3-4, Robbins disclose a computerized controller to control the fully automated the process (paragraph 0042); 
Robbins in view of Richard does not disclose a temperature sensor for monitoring a current temperature within said internal cavity; a controller receiving a signal relative to said current temperature within said internal cavity; and said controller regulating said pressurized gas supply communicated to said jets to maintain said current temperature within said internal cavity to said current temperature which is substantially between -10F and +10F.

	Brook teaches a separator apparatus (abstract), comprising:
a temperature sensor for monitoring a current temperature within an internal cavity (fig.1: (102)) (paragraph 0070); 
a controller receiving a signal relative to said current temperature within an internal cavity internal cavity (paragraph 0070); 
and said controller regulating a pressurized fluid supply communicated to a jet (fig.1: (111)) to maintain said current temperature within said internal cavity to said current temperature (paragraph 0070).

 Both of the prior arts of Robbins and Brook are related to a separator apparatus that utilizing a coolant fluid to process the material,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify computerized controller to control the fully automated the process of the apparatus of Robbins to have a temperature sensor for monitoring a current temperature within said internal cavity; a controller receiving a signal relative to said current temperature within said internal cavity; and said controller regulating said pressurized gas supply communicated to said jets to maintain said current temperature within said internal cavity to said current temperature as taught by Brook, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Robbins does not disclose the temperature is substantially between -10F and +10F;
However, Robbins disclose maintain the temperature within specific range (paragraphs 36 and 0049);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Robbins in view of Brook to have the temperature is substantially between -10F and +10F, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) as applied to claim 1 above, and further in view of Oguchi (US20190218714A1).

Regarding claims 5-6, Robbins disclose a computerized controller to control the fully automated the process (paragraph 0042); 
Robbins in view of Richard does not disclose a speed sensor for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum to substantially 30 to 90 revolutions thereof per minute.  

Oguchi teaches a rotating separator drum (paragraphs 0045-0046 and fig.1: (40)), comprising: 
a speed sensor (figs.1 and 4: (321)) for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum (paragraphs 0120 and 0136).

Both of the prior arts of Robbins and Oguchi are related to a rotating separator drum to process the material,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify computerized controller to control the fully automated the process of the apparatus of Robbins to have a speed sensor for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum as taught by Oguchi, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Robbins does not disclose to substantially 30 to 90 revolutions thereof per minute.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Robbins in view of Oguchi to maintain the rotational speed of the drum to substantially 30 to 90 revolutions thereof per minute, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) and Brook (US20110168814A1) as applied to claim 4 above, and further in view of Oguchi (US20190218714A1).

Regarding claims 7-8, Robbins disclose a computerized controller to control the fully automated the process (paragraph 0042); 
Robbins in view of Richard and Brook does not disclose a speed sensor for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum to substantially 30 to 90 revolutions thereof per minute.  

Oguchi taeches a rotating separator drum (paragraphs 0045-0046 and fig.1: (40)), comprising: 
a speed sensor (figs.1 and 4: (321)) for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum (paragraphs 0120 and 0136).

Both of the prior arts of Robbins and Oguchi are related to a rotating separator drum to process the material,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify computerized controller to control the fully automated the process of the apparatus of Robbins to have a speed sensor for monitoring a rotational speed of said drum; and said speed sensor adjusting a rotation speed of said motor to maintain said rotational speed of said drum as taught by Oguchi, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Robbins does not disclose to substantially 30 to 90 revolutions thereof per minute.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Robbins in view of Oguchi to maintain the rotational speed of the drum to substantially 30 to 90 revolutions thereof per minute, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) as applied to claim 1 above, and further in view of Grant (US20200022406A1).

Regarding claims 9-10, Robbins in view of Richard does not disclose said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity.  
Grant disclose an apparatus to process a plant (paragraph 0002), comprising:
a drum (fig.1: (106)) having a door (fig.1: (160) and (162)), 
the drum door having a measuring area (fig.1: (160)) therein for measuring said volume of plant (paragraph 0070 and fig.9); 
Both of the prior arts of Robbins and Grant are related to an apparatus for processing a plant material,
Grant disclose a benefit for providing the area (160), the benefit is to provide a storage area (paragraph 0070),
(Examiner notes: the area (160) having a measurable volume when designing and manufacturing the apparatus); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Robbins to have said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity as taught by Grant, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) and Brook (US20110168814A1) as applied to claim 3 above, and further in view of Grant (US20200022406A1).

Regarding claims 11, Robbins in view of Richard and Brook does not disclose said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity.  

Grant teaches an apparatus to process a plant (paragraph 0002), comprising:
a drum (fig.1: (106)) having a door (fig.1: (160) and (162)), 
the drum door having a measuring area (fig.1: (160)) therein for measuring said volume of plant (paragraph 0070 and fig.9); 
Both of the prior arts of Robbins and Grant are related to an apparatus for processing a plant material,
Grant disclose a benefit for providing the area (160), the benefit is to provide a storage area (paragraph 0070),
(Examiner notes: the area (160) having a measurable volume when designing and manufacturing the apparatus); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Robbins to have said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity as taught by Grant, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A) and Oguchi (US20190218714A1) as applied to claim 5 above with respect to claim 12 and as applied to claim 6 above with respect to claim 13, and further in view of Grant (US20200022406A1).

Regarding claims 12-13, Robbins in view of Richard and Oguchi does not disclose said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity.  
Grant disclose an apparatus to process a plant (paragraph 0002), comprising:
a drum (fig.1: (106)) having a door (fig.1: (160) and (162)), 
the drum door having a measuring area (fig.1: (160)) therein for measuring said volume of plant (paragraph 0070 and fig.9); 

Both of the prior arts of Robbins and Grant are related to an apparatus for processing a plant material,
Grant disclose a benefit for providing the area (160), the benefit is to provide a storage area (paragraph 0070),
(Examiner notes: the area (160) having a measurable volume when designing and manufacturing the apparatus);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Robbins to have said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity as taught by Grant, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US20180369716A1) in view of Richard (US3283944A), Brook (US20110168814A1) and Oguchi (US20190218714A1) as applied to claim 7 above with respect to claim 14 and as applied to claim 8 above with respect to claim 15, and further in view of Grant (US20200022406A1).

Regarding claims 14-15, Robbins in view of Richard, Brook and Oguchi does not disclose said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity.  
Grant disclose an apparatus to process a plant (paragraph 0002), comprising:
a drum (fig.1: (106)) having a door (fig.1: (160) and (162)), 
the drum door having a measuring area (fig.1: (160)) therein for measuring said volume of plant (paragraph 0070 and fig.9); 
Both of the prior arts of Robbins and Grant are related to an apparatus for processing a plant material,
Grant disclose a benefit for providing the area (160), the benefit is to provide a storage area (paragraph 0070),
(Examiner notes: the area (160) having a measurable volume when designing and manufacturing the apparatus); 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Robbins to have said drum door having a measuring area therein for measuring said volume of plant buds for deposit within said internal cavity as taught by Grant, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Richard (US3283944A) in view of Bray (US20190153484A1).

Regarding claim 1, Richard disclose an apparatus for removing leaves and plant matter from plant flowers and buds (col.1 lines 1-7: the apparatus of Richard is a tumbling apparatus, so it is capable for processing the plant), comprising: 
a hopper (figs1-10: (10)), having an interior cavity (figs.1-10: the cavity that contained the element (13)), said interior cavity accessible from a hopper opening (fig.5: the opening of the door (29)) (col.1 last 8 lines-col.2 line 25); 
a lid (figs.4-10: (29)), said lid having a closed position (fig.5) covering said hopper opening and having an open position (fig.4); 
a drum (figs.1-10: (13)), said drum rotationally engaged within said interior cavity of said hopper; a motor (fig.1: (14)) for imparting a rotation to said drum; 
said drum (figs.1-10: (13)) having a sidewall surrounding an internal cavity (figs.1-10: the cavity of the barrel (13)) thereof, said sidewall extending between a first endwall and a second endwall, said sidewall having openings therein; 
a drum door (figs.1-10: (20)) positioned in said sidewall, said drum door having an open position providing (figs.9-10)) access to a drum opening (figs.9-10: the opening of the door (20)) and having a closed position (figs.5-7)) sealing said drum opening; 

said internal cavity of said drum configured for positioning of a volume of plant buds to be cleaned of leaves and stems and plant matter engaged therewith (col.1 lines 1-7: the apparatus of Richard is a tumbling apparatus, so it is capable for processing the plant); 
said contacts causing a removal of said leaves and stems from said plant buds, whereby said leaves and stems so removed communicate through said openings in said sidewall to a collection area therefor in a lower end of said interior cavity of said hopper (figs.4-10).  

Bray teaches an apparatus for removing leaves and plant matter from plant flowers and buds (paragraph 0020 and 0033), comprising: 
a hopper ((fig.1: the vessel (102) or; fig.3: the vessel (302))), having an interior cavity, said interior cavity accessible from a hopper opening ((fig.1: the vessel (102) or; the vessel fig.3: (302) has an interior cavity, and inherent has accessible from an opening); 
a drum, said drum rotationally engaged within said interior cavity of said hopper; a motor for imparting a rotation to said drum (paragraphs 0016 and 0049: the vessel having a rotating basket “corresponding to a rotating drum”); 
plurality of jets (paragraph 0031) positioned in said interior cavity of said hopper; said plurality of jets exhausting a gas stream from a pressurized gas supply connected thereto, into said interior cavity of said hopper (paragraph 0033-0035: bleed valve for jetting gaseous CO2” to contact the air within the vessel (102). introducing the high-pressure gas CO2 is resulted to form “ice crystals”, see the picture above of “liquid CO2 temperature”); 
said drum having a sidewall surrounding an internal cavity thereof, said sidewall extending between a first endwall and a second endwall, said sidewall having openings therein paragraphs 0016 and 0049: the vessel having a rotating basket “corresponding to a rotating drum”); 
a drum door positioned in said sidewall, said drum door having an open position providing access to a drum opening and having a closed position sealing said drum opening (paragraphs 0016 and 0049: the vessel having a rotating basket “corresponding to a rotating drum; and the drum inherent having a door”); 
said internal cavity of said drum configured for positioning of a volume of plant buds to be cleaned of leaves and stems and plant matter engaged therewith (paragraphs 0016 and 0049); 
said gas stream exhausted into said interior cavity of said hopper during said rotation of said drum (paragraphs 0016 and 0049: the vessel having a rotating basket), being at a temperature forming ice crystals (paragraphs 002 and 0042; fig.2: -750C) which communicate through said openings of said sidewall surrounding said internal cavity and into contacts with said plant buds; and 
said contacts causing a removal of said leaves and stems from said plant buds, whereby said leaves and stems so removed communicate through said openings in said sidewall to a collection area therefor in a lower end of said interior cavity of said hopper ((paragraph 0033, 0038 and 0075: type of plant material to be extracted may vary depending on the desired finished product).  

The prior art of Richard is related to a tumbling apparatus for processing a food material and cleaning..etc (col.1 lines 1-7);
The prior art of Bray is related to a tumbling apparatus for processing a food material; and the prior art of Bray is concerned about the cleaning..etc (paragraph 0003);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Richard to have a plurality of jets positioned in said interior cavity of said hopper; said plurality of jets exhausting a gas stream from a pressurized gas supply connected thereto, into said interior cavity of said hopper; and said gas stream exhausted into said interior cavity of said hopper during said rotation of said drum, being at a temperature forming ice crystals which communicate through said openings of said sidewall surrounding said internal cavity and into contacts with said plant buds as taught by Bray, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725